Title: To George Washington from Philip John Schuyler, 9 July 1781
From: Schuyler, Philip John
To: Washington, George


                  
                     Dr Sir
                     Albany July 9th 1781
                  
                  The Bearer Pierre Chapeton Charlant was Employed by me in 1775 to carry dispatches Into Canada, his business was discovered and he committed to prison as he has left his family in Canada I believe he ought to be provided for as the other Canadiens and, I am Dr Sir respectfully & sincerly Your Excellency’s Obedient Humble Servant
                  
                     Ph: Schuyler
                     
                  
               